Citation Nr: 0527731	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  01-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for right posterior 
chest shell fragment wound residuals, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for right (major) 
thoracic nerve neuralgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied a rating in excess of 10 percent 
for residuals of a gunshot wound, Muscle Group (MG) XXI, 
right posterior thorax.  Thereafter, a rating decision dated 
in September 2002 granted a separate 10 percent evaluation 
for right thoracic nerve neuralgia.  The Board remanded these 
matters in August 2003 so that adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) could be 
provided the veteran.  

On appeal the veteran has raised the issue of entitlement to 
service connection for a lung disorder.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


FINDING OF FACT

Right (major) thoracic nerve neuralgia is not manifested by 
severe incomplete paralysis.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for right (major) thoracic nerve 
neuralgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Code 8719 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable June 2000 
AOJ decision that is, in part, the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Although the 
January 2004 notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Accordingly, because there 
is not a scintilla of evidence that any failure on the part 
of VA to comply with the VCAA in the chronological order set 
forth in that statute reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

Service connection for residuals of a Muscle Group XXI , 
right posterior thorax shell fragment wound was granted in 
December 1947, and a 10 percent rating was assigned.  That 
rating has remained in effect since.  

A September 2002 RO decision granted service connection for 
right thoracic nerve neuralgia, assigning a separate 10 
percent evaluation which has also remained in effect since.  

Service medical records reveal that in February 1945, while 
serving in combat on Iwo Jima, the veteran incurred a right 
shoulder fragment wound.  Examination showed a one centimeter 
scar medial to the angle of the right scapula.  Healing was 
shown to have occurred after treatment; however, subsequent 
complaints of right shoulder pain were reported.  Chest X-ray 
was normal, with the exception of a small foreign body in the 
right chest wall posterior to the sixth interspace.  An 
August 1945 examination report notes shrapnel scars over the 
posterior (right) thorax.  

The report of a January 2000 VA fee-basis examination shows 
that the veteran was right hand dominant.  He complained of 
severe pain in the right posterior portion of the chest from 
October 1999 to January 2000.  He also complained of limited 
right shoulder range of motion.  Physical examination showed 
a two centimeter well-healed scar posteriorly on his back.  
The scar was very superficial, without sensitivity, 
tenderness, or keloid formation.  No obvious tendon, bone, 
joint, or nerve damage was observed.  No muscle herniation 
was present.  The upper extremities were grossly normal, with 
normal sensation, motor function, and deep tendon reflexes.  
Respiratory muscle action was normal.  No obvious 
inflammatory sign of the right shoulder was shown, nor was 
any gross shoulder swelling or limitation of motion was 
reported.  Right shoulder range of motion was, in fact, 
within normal limits.  The examiner noted that the veteran's 
recent bout of pain had subsided.  He added that the 
possibility existed that the veteran did have a zoster-like 
neuralgia "(i.e., shingles without the rash)" which was now 
subsiding.  Aside from the continuing presence of an 
asymptomatic metal fragment, a specific diagnosis was not 
reported.  

The appellant was seen by a VA rehabilitative medicine 
specialist in January 2004.  He reported a history of right 
major nerve neuralgia.  The pain was described as localized, 
and to be present with breathing.  Physical examination 
revealed shoulder elevation/abduction to be 5/5.  

A February 2004 VA physical therapy consultation report shows 
that the veteran complained of upper back pain for the past 
few years, with the pain increasing with overhead movements.  
Manual muscle testing revealed 4/5 upper extremity muscle 
strength.

At a December 2004 VA neurological examination the veteran 
complained of constant right shoulder pain, which increased 
with exertion.  He also complained of some numbness.  The 
examiner commented that the veteran "really" did not have 
flare-ups.  Examination showed a well-healed two centimeter 
scar at the edge of the right posterior scapula medially.  No 
winging of the scapula was observed.  Limitation of right 
shoulder motion was detected; the veteran could not raise his 
arm to shoulder level without pain.  Specifically, right 
shoulder range of motion testing revealed flexion to 100 
degrees (limited by pain), abduction to 180 degrees, and 
external and internal rotation to 90 degrees.  Reflexes were 
intact, hypersensitivity was present to pin, hyperpathia and 
allodynia.  The examiner opined that the veteran had a long 
thoracic neuropathy with hyperalgesia and allodynia, and a 
peripheral polyneuropathy.  

At a December 2004 VA orthopedic examination right shoulder 
range of motion testing showed active abduction to 160 
degrees and forward flexion to 160 degrees.  He could extend 
to 30 degrees, and adduct bilaterally to 10 degrees.  A 
diagnosis of intervertebral and inter-rib muscle damage was 
provided.  The examiner added that the shell fragment wound 
contributed to the veteran's complaints of pain and reduced 
range of motion.  

In January 2005, a VA neurologist found that the veteran 
suffered from severe peripheral neuropathy in all 
extremities.  A history of Raynaud's phenomenon was noted. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The veteran's right (major) thoracic nerve neuralgia has been 
rated under Code 8719 of the Rating Schedule.  Under Code 
8719, a 30 percent evaluation is assigned where there is 
complete paralysis of the long thoracic nerve involving an 
inability to raise the major arm above shoulder level, or a 
winged scapula deformity.  Regardless of whether the major or 
minor extremities are involved, a 20 percent rating is 
assigned for severe incomplete paralysis of the long thoracic 
nerve, and a 10 percent evaluation is for assignment for 
moderate incomplete paralysis.

A note to Code 8719 states that such ratings are not to be 
combined with lost motion above shoulder level.  A further 
note states that combined nerve injuries should be rated by 
reference to the major involvement, or if sufficient in 
extent, consider radicular group ratings.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  See 38 C.F.R. § 4.124a.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In order to receive a rating in excess of 10 percent for the 
veteran's service-connected right (major) thoracic nerve 
neuralgia the evidence must show that the disorder is 
manifested by either severe incomplete paralysis or complete 
paralysis of the long thoracic nerve.  38 C.F.R. § 4.124a, 
Code 8719.  The pertinent evidence of record shows that the 
veteran complains of right shoulder numbness.  The veteran 
was able to raise his right arm above shoulder level on VA 
neurological examination in December 2004, and at that time a 
winged scapula deformity was not shown.  Thus, a 30 percent 
rating is clearly not indicated.  

Further, in the course of that same 2004 VA examination, the 
veteran complained of a little numbness in the right shoulder 
with no tingling.  The medical record is devoid of any 
symptomatology equitable to severe incomplete paralysis.  As 
such, a 20 percent rating is not appropriate under the facts 
of this case.  Thus, the Board finds that the preponderance 
of the evidence is against finding that the right (major) 
thoracic nerve neuralgia more closely resemble the respective 
criteria necessary for the assignment of a rating higher than 
10 percent.  38 C.F.R. § 4.7.  Therefore, an increased 
evaluation is not in order.  38 C.F.R. § 4.124a, Code 8719.

In reaching this decision the Board acknowledges that in 
January 2005 VA neurologist found that the appellant suffered 
from severe peripheral neuropathy in all extremities.  As 
this pathology was associated with a history of Raynaud's 
phenomenon, and not with the service connected right thoracic 
nerve neuralgia, this finding does not provide a basis for an 
increased evaluation.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for right 
(major) thoracic nerve neuralgia is denied.  


REMAND

In August 2003, the Board observed that in May 2003, the 
representative had raised the issue whether a December 1947 
rating decision involved clear and unmistakable error in 
assigning only a 10 percent evaluation for right posterior 
chest shell fragment wound residuals.  The Board referred the 
matter to the RO for appropriate disposition.  Unfortunately, 
despite the referral, the RO took no action on this matter.  
As this claim is inextricably intertwined with the 
application for an increased rating for the same disability 
the increased rating claim must be deferred pending RO 
adjudication of the claim regarding clear and unmistakable 
error.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991),

Therefore, this case is REMANDED for the following action:

The RO must adjudicate the claim whether 
the December 1947 rating decision was 
clearly and unmistakably erroneous.  The 
veteran is hereby notified that the Board 
may only exercise appellate review over 
this question if he perfects an appeal to 
this issue. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


